Name: Commission Regulation (EC) NoÃ 260/2006 of 15 February 2006 amending Regulation (EC) NoÃ 1573/2005 opening a standing invitation to tender for the resale on the Community market of rye held by the German intervention agency for processing into bioethanol and its subsequent use for the production of biofuel in the Community
 Type: Regulation
 Subject Matter: trade policy;  plant product;  energy policy;  Europe
 Date Published: nan

 16.2.2006 EN Official Journal of the European Union L 46/17 COMMISSION REGULATION (EC) No 260/2006 of 15 February 2006 amending Regulation (EC) No 1573/2005 opening a standing invitation to tender for the resale on the Community market of rye held by the German intervention agency for processing into bioethanol and its subsequent use for the production of biofuel in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) The use of bioethanol obtained from rye made available under the invitation to tender opened by Commission Regulation (EC) No 1573/2005 (2) for the final production of biofuel involves various economic operators and the transport of the bioethanol to the premises of the industrialists responsible for adding the bioethanol to other fuels. (2) As the economic circuits used require the transport of the bioethanol, provision should be made for the possibility of storing it with intermediaries by mixing it with identical products not obtained under the invitation to tender concerned. It is, however, necessary to maintain traceability of the flows of the quantities obtained under the invitation to tender. (3) Regulation (EC) No 1573/2005 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 8(3) of Regulation (EC) No 1573/2005 is replaced by the following: 3. Notwithstanding Article 7(1)(a) of Regulation (EEC) No 3002/92, proof that the rye has been properly used shall be provided where it is stored in a bioethanol processing undertaking, its processing into bioethanol has taken place and the biofuel producer shows that this bioethanol has been processed into biofuel. Proof of processing into biofuel shall be provided by the stock records kept by the various parties involved and by the submission of supporting documents for the movement of the products. Under these conditions, the intermediate storage of the bioethanol may be carried out by mixing with other bioethanols. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 253, 29.9.2005, p. 6.